Opinion by
Mr. Justice Williams,
The plaintiff sued to recover certain sums of money which he alleged he had been compelled to pay to the Home out of his quarterly installments of pension money received from the United States. These exactions he alleged were illegal and in plain violation of the spirit if not the letter of the pension laws. An affidavit of defense was made by the commanding officer of' the Home, in which he set out the following facts : First, the adoption of a rule by the board of managers of the Home requiring the inmates to turn over eighty per cent of their pension money to the treasurer of the institution. Second, that upon the admission of the plaintiff he signed an agreement in writing binding himself to comply with the rules of the Home-of which he knew this to be one. Third, that the payments for which he now sues were made by him voluntarily in accordance with the contract so executed by him on his admission. The learned judge of the court below held this affidavit to be sufficient to prevent a judgment on motion, and this appeal is-*357from that ruling. The learned gentleman who represents the appellant has argued with great earnestness that the rule under which the money was paid to the treasurer is wholly unauthorized. We are not inclined to decide that question at this time. It is not necessary to the decision of this case. If the payments shall turn out to be voluntary, as is alleged, and in pursuance of an agreement under which the plaintiff’s admission was obtained, and that admission depended upon the contract and not upon the positive provisions of the statute organizing this institution, then the plaintiff cannot recover.
The record before us does not afford the means of determining these questions. They will be developed on the trial. Meantime all that we can now decide is that the affidavit is to be taken as absolutely true, and assuming its truth, we think, so far as this record enables us to see, that the court below was right in refusing the motion for judgment, and its action therein is now affirmed.